DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” A sidewall assembly for an aircraft, a raceway having a first end, a second end, and a raceway body formed between the first end and the second end, wherein: the first end of the raceway is configured to attach to a bottom portion of a
sidewall assembly configured for installation in a cabin of the aircraft; the second end of the raceway is configured to attach to one or more aircraft floor structures; and the raceway body has a first side configured to face an interior frame of the aircraft, and the raceway body comprises one or more first access openings providing access to one or more of, a crown area  and provides a routing path for the plurality of conductive elements that does not need to be reconfigured for different aircraft cabin layouts.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 10 with the allowable feature being:” A sidewall closeout area system for an aircraft, the sidewall closeout area system comprising: a sidewall assembly disposed in a cabin of the aircraft; a sidewall closeout area assembly attached to the sidewall assembly, the sidewall closeout area assembly comprising: a raceway having a first end attached to a bottom portion of the sidewall assembly, a second end attached to one or more aircraft floor structures, and a raceway body formed between the first end and the second end, the raceway  a raceway cover removably coupled to the raceway, the raceway cover comprising one or more second access openings providing access to the cabin and access to an overfloor area in the cabin for the plurality of conductive elements routed along the raceway; and a closeout area formed between the raceway body and the raceway cover, the closeout area housing and protecting the plurality of conductive elements routed along the raceway, and provides a routing path for the plurality of conductive elements that does not need to be reconfigured for different aircraft cabin layouts.”
Therefore. Claim 10 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 16 with the allowable feature being:” A method of routing a plurality of conductive elements through a sidewall closeout area assembly in an aircraft, the method comprising the steps of: providing the sidewall closeout area assembly attached to a sidewall assembly disposed in a cabin of the aircraft, the sidewall closeout area assembly comprising: a raceway having a first end attached to a bottom portion of the sidewall assembly, a second end attached to one or more aircraft floor structures, a raceway cover removably coupled to the raceway, the raceway cover having a first cover side configured to face a second side of the raceway body, and having a second cover side configured to face an interior of the cabin, a closeout area formed between the raceway body and the raceway cover; routing the plurality of conductive elements along the raceway of the sidewall closeout area assembly; routing the plurality of conductive elements along the raceway of the sidewall closeout area assembly; wherein the sidewall closeout area assembly facilitates accessibility to the plurality of conductive elements, and provides a routing path for the plurality of conductive elements that does not need to be reconfigured for different aircraft cabin layouts.”
Therefore, claim 16 is allowed.

Claims 2-9, 11-15 and 17-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 10 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847